Exhibit 3.1 ROSS MILLER Secretary of State 204 North Carson Street, Suite 4 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov Articles of Incorporation (PURSUANT TO NRS CHAPTER78) Filed in the office of /s/Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20090905334-15 Filing Date and Time 12/31/2009 1:15 PM Entity Number EO668662009-7 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY 1. Name of Corporation GSP-1, INC. 2.ResidentAgent for Service ofProcess: (check only one box) x Commercial Registered Agent CSC Services of Nevada Inc o Noncommercial Registered Agent (name and address below) OR o Office or Position with Entity (name and address below) Name of Noncommercial Registered Agent OR Name of Title of Office or Other Position with Entity Nevada Street Address City Zip Code Nevada Mailing Address (If different from street address) City Zip code 3.Authorized Stock: (number of shares corporation is authorized to issue) Number of shares With par value: 100,000,000 common shares 10,000,000preferred shares Par value Per share: Number of Shares Without par value: 4. Name and Addresses Of the Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age: attach additional page if more than two directors/trustees) 1. Peter Goldstein Name 650 Sweet Bay Avenue Plantation FL Street Address City State Zip Code 2 Name Street Address City State Zip Code 5.Purpose: (optional –see Instructions) The purpose of this corporation shall be: 6.Name, Address And Signature of Incorporator: (attach additional pages if more than one Incorporator) Corporation Service Company X By: /s/ Elizabeth R. Konieczny Name Incorporator Signature: Elizabeth R. Konieczny 830 Bear Tavern Road West Trenton NJ Address City State Zip Code 7. Certificate of Acceptance of Appointment of Resident Agent I hereby accept appointment as Resident Agent for the above named Entity. CSC Services of Nevada Inc X By: /s/ Elizabeth R. Konieczny 12/31/2009 Authorized Signature or Registrant Agent or on Behalf of Registered Agent Entity Date CORPORATE CHARTER I, ROSS MILLER, the duly elected and qualified Nevada Secretary of State, do hereby certify that GSP-1, INC., did on October 14, 2008, file in this office the original Articles of Incorporation; that said Articles of Incorporation are now on file and of record in the office of the Secretary of State of the State of Nevada, and further, that said Articles contain all the provisions required by the law of said State of Nevada. Certified By: GJ Jaillet Certificate Number: C20081013-1495 IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Great Seal of State, at my office on October 15, 2008 /s/ Ross Miller Ross Miller Secretary of State
